UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04267 Institutional Fiduciary Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 6/30 Date of reporting period: 03/31/16 Item 1. Schedule of Investments. Institutional Fiduciary Trust Statement of Investments, March 31, 2016 (unaudited) Money Market Portfolio Shares Value Management Investment Companies (Cost $21,512,076,045) 100.0% a The U.S. Government Money Market Portfolio, 0.15% 21,512,076,045 $ 21,512,076,045 Other Assets, less Liabilities ( ) % † (105,674 ) Net Assets 100.0% $ 21,511,970,371 † Rounds to less than 0.1% of net assets. a The rate shown is the annualized seven-day yield at period end. Quarterly Statement of Investments | See Notes to Statements of Investments. Institutional Fiduciary Trust Notes to Statement of Investments (unaudited) Money Market Portfolio 1. ORGANIZATION Institutional Fiduciary Trust (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of one fund, Money Market Portfolio (Fund) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). The Fund invests substantially all of its assets in The U.S. Government Money Market Portfolio (Portfolio), which is registered under the 1940 Act as an open-end management investment company and applies the specialized accounting and reporting guidance in U.S. GAAP. The accounting policies of the Portfolio, including the Portfolio's security valuation policies, will directly affect the recorded value of the Fund's investment in the Portfolio. The Statement of Investments of the Portfolio is included elsewhere in this report and should be read in conjunction with the Fund's Statement of Investments. 2. FINANCIAL INSTRUMENT VALUATION The Fund holds Portfolio shares that are valued at the closing net asset value of the Portfolio. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. At March 31, 2016, the Fund owned 88.24% of the Portfolio. 3. INCOME TAXES At March 31, 2016, the cost of investments for book and income tax purposes was the same. 4. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At March 31, 2016, all of the Funds investments in financial instruments carried at fair value were valued using Level 1 inputs. 5. MONEY FUND REFORM In July 2014, the Securities and Exchange Commission (SEC) adopted amendments to the rules that govern money market mutual funds under the 1940 Act, to reform the structure and operations of these funds. In connection with amendments to the rules the Board approved changes to the Funds investment policies to allow the Fund to qualify and begin operating as a U.S. government money market fund, effective November 1, 2015. The Fund will invest, through the Portfolio, at least 99.5% of its total assets in U.S. government securities, cash and repurchase agreements collateralized fully by U.S. government securities or cash. The Fund will continue to use the amortized cost method of valuation to seek to maintain a stable $1.00 share price and does not currently intend to impose liquidity fees or redemption gates on Fund redemptions. The Fund is implementing the various amendments as they become effective at various dates through October 2016. 6. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. The Money Market Portfolios Statement of Investments, March 31, 2016 (unaudited) The U.S. Government Money Market Portfolio Principal Amount Value Investments 103.1% U.S. Government and Agency Securities 85.0% a FFCB, 4/01/16 $ 4/04/16 4/08/16 4/14/16 4/19/16 4/20/16 4/26/16 4/27/16 4/29/16 5/10/16 a FHLB, 4/01/16 4/06/16 4/07/16 4/08/16 4/11/16 4/12/16 4/13/16 4/14/16 4/15/16 4/18/16 4/19/16 4/20/16 4/22/16 4/27/16 5/04/16 5/06/16 5/13/16 5/16/16 5/17/16 5/18/16 a FHLMC, 4/01/16 4/04/16 4/07/16 4/08/16 4/15/16 4/25/16 4/26/16 6/02/16 a FNMA, 4/01/16 4/04/16 4/06/16 4/20/16 5/06/16 5/09/16 5/18/16 a U.S. Treasury Bill, 4/07/16 4/14/16 4/21/16 4/28/16 5/05/16 5/12/16 5/19/16 5/26/16 6/02/16 6/09/16 Quarterly Statement of Investments | See Notes to Statements of Investments. The Money Market Portfolios Statement of Investments, March 31, 2016 (unaudited) (continued) 6/16/16 600,000,000 599,561,417 6/23/16 500,000,000 499,654,167 6/30/16 64,950,000 64,901,287 7/07/16 50,000,000 49,932,706 7/14/16 50,000,000 49,933,844 7/21/16 500,000,000 499,732,135 7/28/16 400,000,000 399,462,444 8/04/16 248,020,000 247,623,110 8/11/16 50,000,000 49,924,925 8/18/16 700,000,000 699,251,910 8/25/16 250,000,000 249,574,978 9/01/16 250,000,000 249,490,000 9/08/16 50,000,000 49,896,667 9/15/16 750,000,000 748,973,240 9/22/16 700,000,000 698,505,896 9/29/16 250,000,000 249,402,951 10/13/16 250,000,000 249,646,766 2/02/17 150,000,000 149,279,403 3/02/17 200,000,000 198,835,875 a U.S. Treasury Note, 4/15/16 250,000,000 249,995,794 8/31/16 100,000,000 100,000,000 Total U.S. Government and Agency Securities (Cost $20,725,244,059) 20,725,244,059 b Repurchase Agreements 18.1% Barclays Capital Inc., 0.26%, 4/01/16 (Maturity Value $39,000,282) Collateralized by U.S. Treasury Note, 1.375%, 12/31/18 (valued at $39,973,505) 39,000,000 39,000,000 Deutsche Bank Securities Inc., 0.30%, 4/01/16 (Maturity Value $74,000,617) Collateralized by U.S. Treasury Bill, 0.30%, 3/30/17 (valued at $75,480,025) 74,000,000 74,000,000 Federal Reserve Bank, 0.25%, 4/01/16 (Maturity Value $3,850,026,736) Collateralized by U.S. Treasury Bond, 8.125%, 5/15/21; and U.S. Treasury Note, 1.75% - 2.375%, 7/31/20 - 2/15/24 (valued at $3,850,026,797) 3,850,000,000 3,850,000,000 Goldman Sachs & Co., 0.25%, 4/01/16 (Maturity Value $125,000,868) Collateralized by U.S. Treasury Note, 4.75%, 8/15/17 (valued at $127,544,857) 125,000,000 125,000,000 HSBC Securities Inc., 0.27%, 4/01/16 (Maturity Value $225,001,688) Collateralized by U.S. Government and Agency Securities, 0.565% - 5.125%, 8/25/16 - 2/01/20 (valued at $229,502,113) 225,000,000 225,000,000 Merrill Lynch, Pierce, Fenner & Smith Inc., 0.26%, 4/01/16 (Maturity Value $90,600,654) Collateralized by U.S. Treasury Bill, 0.58%, 3/30/17 (valued at $92,494,334) 90,600,000 90,600,000 Total Repurchase Agreements (Cost $4,403,600,000) 4,403,600,000 Total Investments (Cost $25,128,844,059) 103.1% 25,128,844,059 Other Assets, less Liabilities ( ) % (753,352,473 ) Net Assets 100.0% $ 24,375,491,586 a The security is traded on a discount basis with no stated coupon rate. b At March 31, 2016, all repurchase agreements had been entered into on that date. A BBREVIATIONS Selected Portfolio FFCB - Federal Farm Credit Bank FHLB - Federal Home Loan Bank FHLMC - Federal Home Loan Mortgage Corp. FNMA - Federal National Mortgage Association The Money Market Portfolios Notes to Statement of Investments (unaudited) The U.S. Government Money Market Portfolio 1. ORGANIZATION The Money Market Portfolios (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of one portfolio, The U.S. Government Money Market Portfolio (Portfolio) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. Effective November 1, 2015, The Money Market Portfolio was renamed The U.S. Government Money Market Portfolio and implemented changes to the investment strategies. 2. FINANCIAL INSTRUMENT VALUATION Securities are valued at amortized cost, which approximates fair value. Amortized cost is an income-based approach which involves valuing an instrument at its cost and thereafter assuming a constant amortization to maturity of any discount or premium. Under compliance policies and procedures approved by the Portfolio's Board of Trustees (the Board), the Portfolios administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Portfolios valuation policies and procedures, which are approved annually by the Board. 3. INCOME TAXES At March 31, 2016, the cost of investments for book and income tax purposes was the same. 4. FAIR VALUE MEASUREMENTS The Portfolio follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Portfolio's own market assumptions (unobservable inputs). These inputs are used in determining the value of the Portfolios financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Portfolios own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. Money market securities may be valued using amortized cost, in accordance with the 1940 Act. Generally, amortized cost reflects the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities were valued using Level 2 inputs. For movements between the levels within the fair value hierarchy, the Portfolio has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At March 31, 2016, all of the Portfolios investments in financial instruments carried at fair value were valued using Level 2 inputs. 5. MONEY FUND REFORM In July 2014, the Securities and Exchange Commission (SEC) adopted amendments to the rules that govern money market mutual funds under the 1940 Act, to reform the structure and operations of these funds. In connection with amendments to the rules the Board approved changes to the Portfolios investment policies to allow the Portfolio to qualify and begin operating as a U.S. government money market fund, effective November 1, 2015. The Portfolio invests at least 99.5% of its total assets in U.S. government securities, cash and repurchase agreements collateralized fully by U.S. government securities or cash. The Portfolio will continue to use the amortized cost method of valuation to seek to maintain a stable $1.00 share price and does not currently intend to impose liquidity fees or redemption gates on Portfolio redemptions. The Portfolio is implementing the various amendments as they become effective at various dates through October 2016. 6. SUBSEQUENT EVENTS The Portfolio has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Portfolio's significant accounting policies, please refer to the Portfolio's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. INSTITUTIONAL FIDUCIARY TRUST By /s/Laura F.
